DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 02/18/2021 has been entered.

Response to Amendment
This office action is in response to the amendment filed on 02/18/2021.
In light of the amendments to claims 1, 7, 11-15 and the examiner’s amendment seen below, the 35 U.S.C. § 112(b) and 35 U.S.C. § 112(a) rejections have been withdrawn and the interpretations under 35 U.S.C. § 112(f) have been removed.

Response to Arguments
Applicant’s arguments, see Remarks, filed 02/18/2021, with respect to the rejection of claims 1 and 16 under 35 U.S.C. § 103 have been fully considered but are moot in light of the examiner’s amendment seen below. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph V. Gamberdell, Jr. (Reg. No. 44,695) on 03/17/2020.
Claims 1, 4-6, 13, 16, 19, and 21 are amended as follows:

1. (Currently Amended) A secure document management system, the system comprising a server arrangement including one or more processors, the server arrangement being communicably coupled via one or more data communication networks with a first client device and a second client device, wherein the server arrangement is configured to:
obtain a document and metainformation pertaining to the document from the first client device, wherein the document is related to a current research work of one or more authors;
process the document by:
identifying one or more concepts of the document based on comparison of words and/or phrases of the document with concepts stored in the ontological databank, the ontological databank stores information about a set of concepts related to a technical field and; 

determine an importance score of the document based on the one or more value features and the metainformation pertaining to the document, wherein the importance score refers to a rating that is indicative of a quantified importance of the current research work in comparison to a previous research work;
construct a summarized view of the document based on the one or more value features, the metainformation, the one or more concepts and the importance score;
 generate a unique identifier for the document and associate the unique identifier with the summarized view and with the one or more concepts of the document, wherein the unique identifier is a string of alphabets, numbers, symbols or a combination thereof, and map a given concept to unique identifiers of a plurality of documents in which the given concept is identified;
receive, from the second client device, a search query and process the search query to identify at least one concept pertaining to the search query;
retrieve the summarized view of the document based on the unique identifier of the document, when the at least one concept pertaining to the search query matches at least one of the one or more concepts  stored in the ontological databank, wherein the matched concept acts as an index to the unique identifier for the document;
display, on a user interface of the second client device, the summarized view of the document; [[and]]
validates an identity of the user and transaction made by the user and causes the first client device to allow the second client device to access the document, when the request is validated successfully;
wherein the one or more value features of the document comprise information elements indicative of entities and semantic interrelationships between the entities specific to the current research work;
wherein the server arrangement is further configured to:
compare the entities and the semantic interrelationships specific to the current research work with entities and semantic interrelationships related to a technical field of the current research work;
compare the entities and the semantic interrelationships specific to the current research work with entities and semantic interrelationships specific to a previous research work of the one or more authors; and 
determine the importance score based upon said comparisons.

4. (Cancelled)

5. (Cancelled)

6. (Currently Amended) The system of claim 1, wherein the server arrangement is configured to:

generate a knowledge graph representing the entities and the semantic interrelationships related to the technical field of the current research work;
generate a previous-work graph representing the entities and the semantic interrelationships specific to the previous research work; and
perform said comparisons using the current-work graph, the previous-work graph and the knowledge graph.

13. (Currently Amended) The system of claim 12, wherein the server arrangement stores the hash of the document on a blockchain platform, wherein the blockchain platform associates a timestamp with the hash of the document.

16. (Currently Amended) A method of managing documents in a secure manner, wherein the method is implemented via a system comprising a server arrangement including one or more processors, the server arrangement being communicably coupled via one or more data communication networks with a first client device and a second client device, the method comprising: 
obtaining, from the first client device, a document and metainformation pertaining to the document, wherein the document is related to a current research work of one or more authors;
processing the document to extract one or more value features from the document based on an identification of one or more concepts of the document that are 
determining an importance score of the document based on the one or more value features and the metainformation pertaining to the document;
constructing a summarized view of the document based on the one or more value features, the metainformation, the one or more concepts and the importance score; 
 generating a unique identifier for the document and associate the unique identifier with the summarized view and with the one or more concepts of the document, wherein the unique identifier is a string of alphabets, numbers, symbols or a combination thereof, and wherein the method further comprises mapping a given concept to unique identifiers of a plurality of documents in which the given concept is identified; 
receiving, from the second client device, a search query and processing the search query to identify at least one concept pertaining to the search query; 
retrieving the summarized view of the document based on the unique identifier of the document, when the at least one concept pertaining to the search query matches at least one of the one or more concepts stored in the ontological databank, wherein the matched concept acts as an index to the unique identifier for the document; 
displaying, on a user interface of the second client device, the summarized view of the document; [[and]] 
validates an identity of the user and transaction made by the user and causes the first client device to allow the second client device to access the document, when the request is validated successfully;
wherein the one or more value features of the document comprise information elements indicative of entities and semantic interrelationships between the entities specific to the current research work;
the method further comprising:
comparing the entities and the semantic interrelationships specific to the current research work with entities and semantic interrelationships related to a technical field of the current research work;
comparing the entities and the semantic interrelationships specific to the current research work with entities and semantic interrelationships specific to a previous research work of the one or more authors; and 
determining the importance score based upon said comparisons.

19. (Cancelled)

21. (Currently Amended) The method of claim 16, further comprising: 
generating a current-work graph representing the entities and the semantic interrelationships specific to the current research work;
generating a knowledge graph representing the entities and the semantic interrelationships related to the technical field of the current research work; 

performing said comparisons using the current-work graph, the previous-work graph and the knowledge graph.

----------------------------------END OF EXAMINER’S AMENDMENT--------------------------------

Allowable Subject Matter
Claims 1, 6-7, 9-16, 21-22, and 24-30 are allowed. 
The following is an examiner’s statement of reasons for allowance:
The closest art of record Lou et al. (US 20170277668 A1) teaches generating a summary of a document in real time, wherein an indication to summarize the document is received and the document is processed to generate a summary. Processing includes extracting sentences from the document and generating a plurality of candidate passages from the extracted sentences. Features are extracted from each of the plurality of candidate passages and each candidate passage is ranked based at least in part on the extracted features. High-ranking candidate passages are considered likely to be important and/or representative of the document. A summary of the document is generated including one or more of the high-ranking candidate passages. The summary includes portions of the document that are considered important and/or representative of the document, so a user may review the summary in lieu of reading the entire document (Abstract).

The prior arts mentioned above taken alone or in combination fails to reasonably teach or suggest the combination set forth in independent claim 1 and specifically do not show “compare the entities and the semantic interrelationships specific to the current research work with entities and semantic interrelationships related to a technical field of the current research work; compare the entities and the semantic interrelationships specific to the current research work with entities and semantic interrelationships specific to a previous research work of the one or more authors; and determine the importance score based upon said comparisons” in conjunction with all the other claim limitations not specifically recited in the quotes. Thus, for at least the foregoing reason, the prior art of record neither anticipates nor render obvious the present invention as set forth in independent claim 1. 
Similar reasoning is applied to independent claim 16. Claims 6-7 and 9-15 depend from claim 1 and are allowable by virtue of their dependencies. Claims 21-22 and 24-30 depend from claim 16 and are allowable by virtue of their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Jin et al. (US 20110252025 A1) discloses a web mining technique that compares a document to all the documents in the past and uses a threshold on the similarity scores to detect novel stories ([0024]).
Feng et al. (US 20190286753 A1) discloses calculating a relevance score for each relevant entity identified and extracted from articles, wherein the relevance score indicates how relevant a corresponding entity it is to the research system and/or the research subject ([0056]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R LAPIAN whose telephone number is (571)272-7552.  The examiner can normally be reached on M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ALEXANDER R. LAPIAN
Examiner
Art Unit 2437



/ALEXANDER R LAPIAN/Examiner, Art Unit 2437                                                                                                                                                                                                        
/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437